Appeal from a judgment in favor of the plaintiff for the sum of $33,183.96 entered upon the verdict of a jury after a trial in the Supreme Court, Schenectady County, and also from the order denying a motion for a new trial. A truck, driven by an employee of the defendant in the city of Schenectady, left the highway and struck plaintiff who was standing on the curb in front of a restaurant. The defense was that the driver suffered a heart attack. The jury evidently rejected this defense and the evidence sustains their verdict. Judgment and order appealed from affirmed, with costs. All concur. [See 270 App. Div. 783.]